Citation Nr: 1012465	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  08-27 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an effective date earlier than September 5, 
2006, for the award of increased special monthly 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1114(r)(1) (West 2002) for accrued purposes.


WITNESSES AT HEARING ON APPEAL

Appellant and her and the Veteran's son


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1951 to January 
1952.  He died in December 2006.  The appellant is the 
Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decisions of 
the Albuquerque, New Mexico, Department of Veterans Affairs 
(VA) Regional Office (RO).

In December 2008, the appellant and her and the Veteran's 
son provided testimony before the undersigned Acting 
Veterans Law Judge.  A transcript of that hearing is of 
record.

Within one month after the Veteran's death, the appellant 
filed a VA Form 21-534, Application for Dependency and 
Indemnity Compensation, Death Pension, and Accrued Benefits 
by a Surviving Spouse or Child.  In the February 2007 rating 
decision on appeal, the RO addressed some of the issues that 
were pending at the time of the Veteran's death; however, it 
did not address all of the issues pending.  For example, in 
reviewing the claims file, the Board finds the following 
issues were pending at the time of the Veteran's death: 
(1) entitlement to an effective date earlier than April 19, 
2001, for the assignment of a 50 percent evaluation for 
degenerative joint disease, lumbosacral spine, with stenosis 
and weakness, see July 2003 rating decision, July 2004 
notice of disagreement, August 2005 statement of the case, 
and August 2005 VA Form 9, Appeal to the Board; (2) 
entitlement to an effective date earlier than April 19, 
2001, for the award of a total rating for compensation based 
upon individual unemployability due to service-connected 
disabilities, see id.; and (3) entitlement to service 
connection for posttraumatic stress disorder, see id.

As the RO has not considered these pending claims for 
accrued purposes, the Board is referring them for the RO's 
initial consideration and appropriate action.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).

The Board notes that the issues being referred for 
consideration for accrued purposes are not inextricably 
intertwined with the issue being decided.  The criteria 
needed in this particular case for special monthly 
compensation benefits at the (r)(1) rate under 38 U.S.C.A. 
§ 1114 are not impacted by the evaluations assigned to the 
service-connected disabilities that were implicated in the 
pending claims listed above.  


FINDINGS OF FACT

1.  A July 2003 rating decision denied entitlement to 
special monthly compensation based upon aid and attendance.  
The Veteran was notified of that decision that same month, 
including his appellate rights.  He did not appeal that part 
of the decision, and it is final.

2.  The RO construed a September 5, 2006, statement from the 
Veteran as a claim for special monthly compensation benefits 
based on the Veteran being so helpless as to be in need of 
regular aid and attendance.

3.  A May 25, 2006, VA medical record shows the VA examiner 
found the Veteran to be "minimally functional."  Resolving 
reasonable doubt in favor of the claimant, this is an 
informal claim for special monthly compensation based upon 
aid and attendance and establishes that the Veteran was so 
helpless as to be in need of regular aid and attendance.

4.  Prior to May 25, 2006, the credible evidence did not 
establish that the Veteran was so helpless as to be in need 
of regular aid and attendance.


CONCLUSION OF LAW

The criteria for an effective date of May 25, 2006, and no 
earlier, for the award of increased special monthly 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1114(r)(1) for accrued purposes have been met.  
38 U.S.C.A. §§ 1114(l), (r)(1), 1502, 5103, 5103A, 5107, 
5110, 5121 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.350, 3.352 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) defines VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
the claim, as well as the evidence VA will attempt to obtain 
and which evidence the claimant is responsible for 
providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  
Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The issue on appeal stems from the appellant's claim for 
accrued benefits.  During the Veteran's lifetime, he had 
filed a claim for entitlement to special monthly 
compensation benefits based upon the need for regular aid 
and attendance.  In a January 2007 letter, the RO provided 
notice to the appellant regarding what information and 
evidence is needed to substantiate her claim for accrued 
benefits.  As her claim was granted, VA has met its duty to 
notify.  Dingess/Hartman, 483 F.3d 1311.  Following her 
notice of disagreement, the RO issued a statement of the 
case explaining why an earlier effective date was not 
warranted in this case.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  One of the unique 
circumstances in an accrued benefits claim is the fact that 
only evidence contained in the claims file at the time of 
the Veteran's death will be considered when reviewing a 
claim for accrued benefits.  This includes service 
department and VA medical records, which are considered to 
be constructively in the claims file at the date of death, 
even though they may not physically be in the file until 
after that date.  Hayes v. Brown, 4 Vet. App. 353, 360-61 
(1993).  VA treatment records, showing treatment for the 
veteran from 2001 to 2006, have been associated with the 
claims file during the appeal.  Private medical records up 
to 2006 have also been associated with the claims file.

The record does not otherwise indicate any additional 
existing evidence that is necessary for a fair adjudication 
of the claims that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Analysis

At the time of the Veteran's death, he had a claim pending 
for entitlement to special monthly compensation benefits 
based upon the need for regular aid and attendance.  The 
Veteran died before the RO adjudicated the claim.  The 
appellant submitted a claim for accrued benefits within one 
year of the Veteran's death.  In the February 2007 rating 
decision on appeal, the RO granted special monthly 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1114(r)(1) (West 2002) for accrued purposes, 
effective September 5, 2006.  The appellant has appealed the 
effective date assigned, stating the effective date should 
go back to April 19, 2001.

At the December 2009 hearing before the undersigned, the 
Veteran's son, AC, testified that the Veteran was a proud 
man.  He stated that in April 2001 he came to the VA with 
his father to assist him in filing a claim for VA benefits.  
AC noted that when he would come to VA and ask questions 
that he would receive different answers each time.  He noted 
he had some difficulty because the Veteran's representative 
had stopped representing the Veteran.  AC stated he had been 
told that the Veteran's special monthly compensation would 
be awarded earlier and that the RO granted the benefit only 
as of 2006.  He argued that he filed a claim for special 
monthly compensation back in 2001.  AC noted that the 
Veteran had been in a wheel chair with full-time oxygen 
since 2001.  

For background purposes, the Veteran had been awarded 
service connection for loss of use of both feet in a July 
2003 rating decision and assigned an effective date of April 
19, 2001.  That award allowed the Veteran to be awarded 
special monthly compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1114(l).  Special monthly 
compensation benefits may also be awarded under the 
provisions of 38 U.S.C.A. § 1114(l) when the claimant is so 
helpless as to be in need of regular aid and attendance.  

In the July 2003 rating decision, the RO denied entitlement 
to special monthly compensation based upon aid and 
attendance, stating that the evidence failed to show the 
Veteran was in need of regular aid and attendance of another 
person.  The Veteran was notified of that decision that 
month, including his appeal rights.  He filed a notice of 
disagreement as to other decisions made in the July 2003 
rating decision, but he did not appeal the RO's denial of 
entitlement to special monthly compensation based upon aid 
and attendance.  That decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2009).

In the February 2007 rating decision on appeal, the RO 
awarded special monthly compensation based upon aid and 
attendance under the provisions of 38 U.S.C.A. § 1114(l).  
The RO assigned an effective date of September 5, 2006, 
which it determined was the date of claim.  As noted above, 
the Veteran had been awarded special monthly compensation 
benefits under the provisions of 38 U.S.C.A. § 1114(l) based 
upon loss of use of both feet (effective April 19, 2001).  
Thus, as of September 5, 2006, the Veteran was in receipt of 
special monthly compensation for (1) loss of use of both 
feet and (2) the need for regular aid and attendance, both 
of which fall under the provisions of 38 U.S.C.A. § 1114(l).  

Because the Veteran met the criteria described under the 
provisions of 38 U.S.C.A. § 1114(l) for two, separate 
disabilities, this allowed him to be assigned special 
monthly compensation benefits under the provisions of 
38 U.S.C.A. § 1114(o).  Now that the Veteran met the 
criteria for special monthly compensation under the 
provisions of 38 U.S.C.A. § 1114(o) and he was in need of 
regular aid and attendance, this qualified him for special 
monthly compensation benefits under the provisions of 
38 U.S.C.A. § 1114(r)(1).  As the Veteran first met the 
requirements under the provisions of 38 U.S.C.A. 
§ 1114(r)(1) as of September 5, 2006, that was the effective 
date the RO assigned.

As noted above, the appellant argues that the effective date 
should go back to April 2001.

Accrued benefits are benefits to which a veteran was 
entitled at his death, based on evidence on file at the date 
of death, and due and unpaid, which will be paid to 
survivors as provided by law.  38 U.S.C.A. § 5121 (West 
2002); 38 C.F.R. § 3.1000 (2008).  The substance of the 
survivor's claims is purely derivative from any benefit to 
which the veteran might have been entitled at his death; 
that is, the survivor cannot receive any such attributed 
benefit that the veteran could not have received upon proper 
application therefor.  Zevalkink v. Brown, 6 Vet. App. 483, 
489-90 (1994).

Special monthly compensation provided by 38 U.S.C.A. § 
1114(r)(1) is payable where a veteran is otherwise entitled 
to compensation under 38 U.S.C.A. § 1114(o) at the maximum 
rate, and is in need of regular aid and attendance.  38 
U.S.C.A. § 1114(r)(1); 38 C.F.R. § 3.350(h)(1).

Determinations as to need for aid and attendance must be 
based on actual requirement of personal assistance from 
others.  In making such determinations, consideration is 
given to a variety of conditions, including inability of 
claimant to dress or undress himself/herself, and inability 
to attend to the wants of nature.  The particular personal 
functions which the veteran is unable to perform should be 
considered in connection with his/her condition as a whole.  
It is only necessary that the evidence establish that the 
veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352.

Governing regulations provide that a decision of a duly 
constituted rating agency or other agency of original 
jurisdiction shall be final and binding on all VA field 
offices as to conclusions based on evidence on file at the 
time VA issues written notification in accordance with 
38 U.S.C.A. § 5104 (West 2002).  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2009).  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  
Unless specifically provided otherwise, the effective date 
of an award based on a claim for increase (special monthly 
compensation is a claim for increase) shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a); see 38 C.F.R. § 3.400.  An effective 
date for a claim for increase may be granted prior to the 
date of claim if it is factually ascertainable that an 
increase in disability had occurred within one year from the 
date of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 
3.400(o)(1) and (2); see Harper v. Brown, 10 Vet. App. 125, 
126 (1997).

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  VA 
regulations also provide that the terms claim and 
application are defined as a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p).  Under 38 C.F.R. § 3.155(a) it 
further addresses an informal claim by stating that the 
veteran or a representative of the veteran can file an 
informal claim by communicating an intent to apply for one 
or more VA benefits.  The benefit sought must be identified, 
see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need 
not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 
199 (1992).  See id.  

Under 38 C.F.R. 3.157(b), once a claim for compensation has 
been allowed, receipt of a VA outpatient or hospital 
examination or admission to a VA hospital will be accepted 
as an informal claim for increased benefits.  See Servello, 
3 Vet. App. at 199.  The date on the VA outpatient or 
hospital examination will be accepted as the date of claim.  
38 C.F.R. § 3.157(b).  When the evidence is from a private 
physician, the date of receipt of such evidence will be 
accepted when the evidence furnished by or on behalf of the 
claimant is within the competence of the physician and shows 
the reasonable possibility of entitlement to benefits.  Id. 
at (b)(2).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed all the evidence of record 
and finds that the evidence supports the grant of an earlier 
effective date of May 25, 2006, for the award of special 
monthly compensation benefits under the provisions of 
38 U.S.C.A. § 1114(1) based upon the need for regular aid 
and attendance.  This, in turn, then allows for an effective 
date of May 25, 2006, for the award of special monthly 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1114(r)(1).  The reasons follow.

The RO found that a statement submitted by the Veteran on 
September 5, 2006, was an informal claim for special monthly 
compensation benefits based upon the need for regular aid 
and attendance.  This is why it assigned that as the 
effective date for the regular aid and attendance under the 
provisions of 38 U.S.C.A. § 1114(l), and hence the same 
effective date it assigned under the provisions of 
38 U.S.C.A. § 1114(r)(1).  However, the Board finds that 
there was an earlier claim for special monthly compensation 
for aid and attendance.  Specifically, in a May 25, 2006, VA 
clinical record, the VA physician noted the Veteran was a 
patient of his with multiple severe medical problems 
including history of a stroke with residual left hemiparesis 
in addition to stage III to stage IV (end stage) heart 
failure and was "minimally functional."  He added that the 
Veteran was wheelchair bound, as well as on chronic home 
oxygen therapy.  The Board notes the Veteran was service 
connected for residuals of the stroke and heart disabilities 
(hypertension and cardiomegaly).

In reading that medical record in the light most favorable 
to the Veteran, the Board finds that such establishes an 
earlier date of claim for aid and attendance, see 38 C.F.R. 
§ 3.157(b) (allowing VA treatment record to be a claim for 
increase if treatment record relates to a service-connected 
disability) and that the Veteran met the criteria for 
special monthly compensation based upon the need for regular 
aid and attendance.  The Board is fully aware that the VA 
physician did not state specifically that the Veteran was 
unable to dress or undress himself, was unable to attend to 
the wants of nature, or other similar findings; however, a 
description that someone is "minimally functional" based 
upon disabilities for which the Veteran is service connected 
is hard to construe otherwise.  Thus, an effective date of 
May 25, 2006, for the award of special monthly compensation 
under the provisions of 38 U.S.C.A. § 1114(l) is granted.  
This also allows for the Board to award an earlier effective 
date of May 25, 2006, for the award of special monthly 
compensation under the provisions of 38 U.S.C.A. 
§ 1114(r)(1).

The Board finds, however, that the preponderance of the 
evidence is against an effective date earlier than May 25, 
2006, for these benefits.  Specifically, prior to the May 
2006 medical record, there is a lack of credible evidence 
that the Veteran was in need of regular aid and attendance.  

Initially, it must be noted that because the July 2003 
rating decision denied special monthly compensation based 
upon the need for regular aid and attendance and became 
final when the Veteran did not appeal that determination, an 
effective date going back to April 2001 is legally 
precluded.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Prior to May 25, 2006, the Veteran, his representative, and 
his doctor (and even his wife, son, and daughter) did not 
make statements that would have put an adjudicator on notice 
that the Veteran was either in need of regular aid and 
attendance or was seeking such benefit.  The Board makes 
this conclusion after pouring through all the medical 
records from 2003 to 2006.  While they show treatment for 
the Veteran's service-connected disabilities, none of them 
provide an indication that the Veteran was unable to dress 
or undress himself, was unable to attend to the wants of 
nature, or other similar findings.  The same physician who 
wrote the May 2006 statement had written a statement in 
October 2004 on behalf of the Veteran, which had nothing to 
do with the severity of the Veteran's service-connected 
disabilities.  In other words, the Board finds that there is 
neither evidence of a prior informal claim for such benefit 
nor is there evidence within the one-year period prior to 
the May 25, 2006, claim for increase that would establish 
that the Veteran was in need of regular aid and attendance.  
See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.1, 3.155, 
3.400(o)(2).

The Board is aware that AC testified the Veteran had been in 
need of regular aid and attendance since April 2001 because 
he had been in a wheelchair and full-time oxygen since that 
time.  The Board has already addressed why an effective date 
going back to April 2001 is legally precluded.  As to the 
Veteran being in a wheelchair and using oxygen for years 
prior to the award of special monthly compensation benefits 
based on the need of regular aid and attendance, the Board 
finds that such facts do not establish he was unable to 
dress or undress himself, was unable to attend to the wants 
of nature, or other similar findings.  AC did not indicate 
that the Veteran was unable to do these things prior to 
2006; rather, his assertion seemed to based on the fact that 
the Veteran was in a wheelchair and needed oxygen.  While 
such factors establish that the Veteran's service-connected 
disabilities were severely disabling, it does not establish 
that the Veteran met the criteria for aid and attendance 
prior to the May 2006 effective date the Board has assigned.  
To the extent that AC has implied that the Veteran could not 
dress or undress himself, was unable to attend to the wants 
of nature, or other similar findings, prior to 2006, the 
Board accords such allegations little probative value, as 
the objective treatment records during that time period do 
not substantiate that assertion, and the Board finds such 
records to be more probative and credible as to the 
Veteran's level of impairment.

Additionally, and more importantly, it must be noted that in 
March 2005, the Veteran filed a claim for aid and attendance 
benefits for his wife.  This would indicate two things.  
One, the Veteran was fully aware that this benefit was 
available when the claimant required the need of regular aid 
and attendance.  Two, had the Veteran been in need of 
regular aid and attendance at that time, the Board concludes 
he would have filed a claim on behalf of himself as well.  
He did not.  The failure to file a claim for himself at that 
time is evidence against the claim for an earlier effective 
date for the award of special monthly compensation benefits 
pursuant to the provisions of 38 U.S.C.A. §§ 1114(l) and 
(r)(1).  The absence of evidence in support of an alleged 
fact clearly is an evidentiary circumstance that weighs 
against the existence of the alleged fact.

To sum up the above findings, the Board concludes that an 
effective date of May 25, 2006, for the award of special 
monthly compensation benefits pursuant to the provisions of 
38 U.S.C.A. §§ 1114(l) and (r)(1) is warranted.  However, 
the preponderance of the evidence is against the claim for 
an effective date earlier than May 25, 2006, for all the 
reasons stated above.  The benefit-of-the-doubt rule does 
not apply to the period prior to May 25, 2006.  See Gilbert, 
1 Vet. App. at 55.  


ORDER

Entitlement to an effective date of May 25, 2006, but no 
earlier, for the award of increased special monthly 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1114(r)(1) (West 2002) for accrued purposes, 
is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.


_____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


